      Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 1 of 15 PageID: 1




Ben A. Kaplan
CHULSKY KAPLAN LLC
280 Prospect Ave. 6G
Hackensack, NJ 07601
Phone: (877) 827-3395 ex 102
Cell Phone: (201) 803-6611
Fax: (877) 827-3394
ben@chulskykaplanlaw.com
Attorneys for Plaintiff(s)

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


FAIRRY BONNER, on behalf of herself and all             Civil Case Number: _____________
others similarly situated,

                     Plaintiff(s),                                CIVIL ACTION

                                                      CLASS ACTION COMPLAINT AND
                   -against-                            DEMAND FOR JURY TRIAL

UNITED COLLECTION BUREAU, INC.,

                     Defendant(s).


                        LOCAL CIVIL RULE 10.1 STATEMENT

      1.     The mailing addresses of the parties to this action are:

             FAIRRY BONNER
             7004 Kennedy Blvd East, Apt. 30D
             West New York, New Jersey 07093

             UNITED COLLECTION BUREAU, INC.
             5620 Southwyck Blvd
             Toledo, Ohio 43614

                               PRELIMINARY STATEMENT

      2.     Plaintiff on behalf of herself and all others similarly situated (“Plaintiff”), by and

through her attorneys, alleges that the Defendant, UNITED COLLECTION BUREAU, INC.

(“UCB”) and JOHN DOES 1-25 their employees, agents and successors (collectively

                                         Page 1 of 15
       Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 2 of 15 PageID: 2




“Defendants”) violated 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act

(hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive and

unfair practices.

                                 JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        4.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.

                                          DEFINITIONS

        5.       As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                             PARTIES

        6.       Plaintiff is a natural person, a resident of Hudson County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

        7.       UCB maintains a location at 5620 Southwyck Blvd, Toledo, Ohio 43614.

        8.       UCB uses the instrumentalities of interstate commerce or the mails to engage in

the principal business of collecting debt and/or to regularly engage in the collection or attempt to

collect debt asserted to be due or owed to another.

        9.       UCB is a “Debt Collector” as that term is defined by 15 U.S.C. § 1692(a)(6).

        10.      John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims



                                            Page 2 of 15
       Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 3 of 15 PageID: 3




against the currently unknown Defendants arise out of the same transaction, occurrence or series

of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                               CLASS ACTION ALLEGATIONS

       11.      Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of herself and all New Jersey consumers and their successors in interest (the

“Class”), who were sent debt collection letters and/or notices from the Defendant, in violation of

the FDCPA, as described in this Complaint.

       12.      This Action is properly maintained as a class action. The Class is initially defined

as:

                   All New Jersey consumers who were sent letters and/or notices from UCB

                   (See Exhibit A), which included the alleged conduct and practices described

                   herein.

                   The class definition may be subsequently modified or refined. The Class

                   period begins one year prior to the filing of this Action.

       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                   a. Numerosity: The Class is so numerous that joinder of all members is

                       impracticable because there are hundreds and/or thousands of persons who

                       were sent debt collection letters and/or notices from the Defendant(s) that

                       violate specific provisions of the FDCPA. Plaintiff is complaining about a

                       standard form letter and/or notice that was sent to at least fifty (50)

                       persons (See Exhibit A). The undersigned has, in accordance with FRCP



                                            Page 3 of 15
Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 4 of 15 PageID: 4




            Rule 5.2, redacted the financial account numbers and/or personal

            identifiers in said letter.

         b. Commonality: There are questions of law and fact common to the class

            members which predominate over questions affecting any individual Class

            member.       These common questions of law and fact include, without

            limitation:

            i.      Whether the Defendants violated various provisions of the

                    FDCPA;

            ii.     Whether Plaintiff and the Class have been injured by the

                    Defendants' conduct;

            iii.    Whether Plaintiff and the Class have sustained damages and are

                    entitled to restitution as a result of Defendants' wrongdoing and if

                    so, what is the proper measure and appropriate statutory formula to

                    be applied in determining such damages and restitution; and

            iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

         c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

            the same operative facts and are based on the same legal theories.

         d. Adequacy of Representation: Plaintiff has no interest adverse or

            antagonistic to the interest of the other members of the Class. Plaintiff will

            fairly and adequately protect the interest of the Class and has retained

            experienced and competent attorneys to represent the Class.




                                  Page 4 of 15
       Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 5 of 15 PageID: 5




        14.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.

        15.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class

Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

        16.     Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                    STATEMENT OF FACTS

        17.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

        18.     At some time prior to December 11, 2020, Plaintiff allegedly incurred a financial

obligation to METABANK (“METABANK”).

        19.     Plaintiff allegedly incurred the METABANK obligation in connection with a

personal credit card or loan.

        20.     The METABANK obligation arose out of a transaction, in which money,

property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.




                                            Page 5 of 15
      Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 6 of 15 PageID: 6




       21.      Plaintiff incurred the METABANK obligation by obtaining goods and services

which were primarily for personal, family and household purposes.

       22.      The METABANK obligation did not arise out of a transaction that was for non-

personal use.

       23.      The METABANK obligation did not arise out of a transaction that was for

business use.

       24.      The METABANK obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

       25.      METABANK and/or its predecessor is a "creditor" as defined by 15 U.S.C. §

1692a(4).

       26.      At some time prior to December 11, 2020, the METABANK obligation was

allegedly purchased by and/or sold to LVNV FUNDING LLC (“LVNV”).

       27.      Plaintiff does not concede or agree that she owes the METABANK obligation to

LVNV or that the METABANK obligation was purchased by and/or assigned to LVNV.

       28.      On or before December 11, 2020, the METABANK obligation was allegedly

referred by LVNV to UCB for the purpose of collection.

       29.      At the time the METABANK obligation was referred to UCB the METABANK

obligation was past due.

       30.      At the time the METABANK obligation was referred to UCB the METABANK

obligation was in default.

       31.      Defendant caused to be delivered to Plaintiff a letter dated December 11, 2020,

which was addressed to Plaintiff and sought a balance of $2,164.42 on the METABANK

obligation. A copy of said letter is annexed hereto as Exhibit A, which is fully incorporated

herein by reference.



                                          Page 6 of 15
      Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 7 of 15 PageID: 7




       32.     The December 11, 2020 letter was sent to Plaintiff in connection with the

collection of the METABANK obligation.

       33.     The December 11, 2020 letter is a “communication” as defined by 15 U.S.C. §

1692a(2).

       34.     The December 11, 2020 letter was the initial written communication that Plaintiff

received from Defendant. No other written communication was received by Plaintiff from

Defendant within five days of the December 11, 2020 letter.

       35.     Upon receipt, Plaintiff read the December 11, 2020 letter.

       36.     The December 11, 2020 letter stated in part:

               The above referenced account has been placed with our office for
               collection. We are authorized to offer you a settlement in the
               amount of $1,839.76. We are not obligated to renew this offer.

                                                ….

               This is an attempt to collect a debt by United Collection Bureau,
               Inc., a debt collector, and any information obtained will be used for
               that purpose.

       37.     Defendant’s offer did not advise Plaintiff of the expiration date of the offer, if

any, leaving Plaintiff unsure about how long Plaintiff had to accept the offer.

       38.     In addition, the December 11, 2020 letter stated in part:

               Unless you notify this office within 30 days after receiving this
               notice that you dispute the validity of this debt or any portion
               thereof, this office will assume the debt is valid. If you notify this
               office in writing within 30 days from receiving this notice that you
               dispute the validity of this debt or any portion thereof, this office
               will obtain verification of the debt or obtain a copy of a judgment
               and mail you a copy of such judgment or verification. If you
               request this office in writing within 30 days after receiving this
               notice, this office will provide you with the name and address of
               the original creditor, if different from the current creditor.




                                           Page 7 of 15
      Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 8 of 15 PageID: 8




       39.     This notice is mandated by 15 U.S.C. § 1692g(a)(3) through (5) (“Validation

Notice”).

       40.     In order to be entitled to obtain verification of the debt or a copy of a judgment

against the consumer, the consumer must dispute the debt in writing.

       41.     In order to be entitled to obtain the name and address of the original creditor, if

different from the current creditor, the consumer must request such in writing.

       42.     A debt collector has the obligation not just to convey the 15 U.S.C. § 1692g

required disclosures, but also to convey such clearly.

       43.     Even if a debt collector conveys the required information accurately, the debt

collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by

other language in the communication.

       44.     Even if a debt collector conveys the required information accurately, the debt

collector nonetheless violates the FDCPA if that information is overshadowed by other collection

activities during the 30-day validation period following the communication.

       45.     15 U.S.C. § 1692g(b) provides that collection activities and communication

during the 30-day period may not overshadow or be inconsistent with the disclosure of the

consumer's right to dispute the debt or request the name and address of the original creditor.

       46.     A collection activity or communication overshadows or contradicts the validation

notice if it would make the least sophisticated consumer uncertain or confused as to her rights.

       47.     Defendant’s demand for payment within the 30-day validation period without any

reconciling statement rendered the Validation Notice invalid.




                                           Page 8 of 15
         Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 9 of 15 PageID: 9




         48.   Defendant’s demand for payment within the “30 day dispute period” without

explaining that its demand did not override the consumer’s right to dispute (“Reconciling

Statement”) rendered the Validation Notice ineffective.

         49.   Without the inclusion of a “reconciling statement”, Defendant’s letter violates the

FDCPA as it overshadows and renders the Validation Notice ineffective.

         50.   Where an actual or apparent contradiction of the validation notice exists, the letter

must include a reconciling statement to avoid the confusion that would result if the letter does

not explain how the demand for payment fits together with the consumer’s right to dispute the

debt. See Wilson v. Quadramed Corp., 225 F.3d 350 (3d Cir 2000).

         51.   “Thus, in order to comply with the requirements of section 1692g, more is

required than the mere inclusion of the statutory debt validation notice in the debt collection

letter - the required notice must also be conveyed effectively to the debtor.” Wilson v.

Quadramed Corp., 225 F.3d 350 at 354 (3d Cir. 2000); (citing Swanson v. Southern Oregon

Credit Serv., Inc., 869 F.2d 1222, 1224 (9th Cir. 1988)); see also Graziano v. Harrison, 950 F.2d

107, 111 (3d Cir. 1991). See also Grubb v. Green Tree Servicing, 2014 WL 3696126, at *9

(D.N.J. July 24, 2014), Grubb v. Green Tree Servicing, 2017 WL 3191521 at *5 (D.N.J. July 27,

2017).

         52.   Plaintiff and others similarly situated would be confused by Defendant’s demand

for payment within the “30 day dispute period” allowed under the FDCPA. If Plaintiff and

others similarly situated sent payment within the “30 day period” would they be giving up their

rights to dispute the debt or have it verified? If Plaintiff and others similarly situated disputed

the debt and also sent payment, and the debt was found invalid, would Defendant return the

payment?



                                           Page 9 of 15
        Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 10 of 15 PageID: 10




         53.      Defendant’s letter does not direct the consumer to dispute the debt with a

particular address for an in writing dispute.

         54.      The Collection Letter includes three separate addresses for Defendant:

         5620 Southwyck Blvd            PO BOX 1116                           P.O. Box 1280
         Toledo, Ohio 43614             Maumee, Ohio 43537-8116               Oaks, PA 19456-1280


         55.      The least sophisticated consumer may be dissuaded from disputing the debt at all,

since he or she may not know to which of the three addresses the debt dispute letter should be

sent.

         56.      Alternatively, the least sophisticated consumer may believe that he or she would

have to send three dispute letters, one to each address, in order to dispute the debt, and thus

decide that doing so would be too expensive or too difficult to do.

         57.      The use of multiple addresses by Defendant overshadowed the disclosure of the

consumer’s right to dispute the debt and obtain verification of the debt.

         58.      As a result of the inclusion of multiple addresses, Plaintiff sustained a concrete,

actual injury.

         59.      Defendant’s December 11, 2020 letter creates confusion and leaves the Plaintiff

and others similarly situated uncertain as to their dispute rights under the FDCPA.

         60.      The FDCPA ensures that consumers are fully and truthfully apprised of the facts

and of their rights, the act enables them to understand, make informed decisions about, and

participate fully and meaningfully in the debt collection process. The purpose of the FDCPA is to

provide information that helps consumers to choose intelligently. The Defendant's false

representations misled the Plaintiff in a manner that deprived Plaintiff of his or her right to enjoy

these benefits.



                                             Page 10 of 15
      Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 11 of 15 PageID: 11




        61.     The deceptive communication additionally violated the FDCPA since it frustrated

Plaintiff’s ability to intelligently choose his or her response.

        62.     UCB knew or should have known that its actions violated the FDCPA.

        63.     Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.

                             POLICIES AND PRACTICES COMPLAINED OF

        64.     It is Defendants' policy and practice to send written collection communications, in

the form annexed hereto as Exhibit A, which violate the FDCPA, by inter alia:

                (a)        Using false, deceptive or misleading representations or means in
                           connection with the collection of a debt; and

                (b)        Overshadowing and/or contradicting Plaintiff’s rights under the FDCPA.

        65.     Defendants have sent written communications in the form annexed hereto as

Exhibit A, to at least 50 natural persons in the state of New Jersey within one year of this

Complaint.

                                                COUNT I

                      FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                  1692 et seq. VIOLATIONS

        66.     Plaintiff, on behalf of herself and others similarly situated, repeats and realleges all

prior allegations as if set forth at length herein.

        67.     Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        68.     Defendant’s letters would cause the least sophisticated consumer to be confused

about his or her rights.



                                               Page 11 of 15
     Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 12 of 15 PageID: 12




       69.     Defendant’s letters would cause the least sophisticated consumer to be confused

about his or her right to dispute the debt in light of with Defendant’s demand for payment within

the “30 day dispute period”.

       70.     Defendants violated 15 U.S.C. § 1692e of the FDCPA as described herein in

connection with their communications to Plaintiff and others similarly situated.

       71.     As described herein, Defendants engaged in false, deceptive, or misleading

representations or means in violation of 15 U.S.C. § 1692e and § 1692e(10).

       72.     Defendant’s false, misleading and deceptive statement(s) is material to the least

sophisticated consumer.

       73.     Defendants violated 15 U.S.C. § 1692e(10) which prohibits the employment of

false and deceptive means of collecting debt.

       74.     Defendant violated 15 U.S.C. § 1692g, by failing to effectively convey the

Validation Notice.

       75.     Defendant violated the FDCPA by overshadowing and/or contradicting the

notices mandated by 15 U.S.C. § 1692g(a)(3) and (4).

       76.     Defendant violated 15 U.S.C. §. 1692g(b), by engaging in collection activity

which overshadows or is inconsistent with the consumer’s right to dispute the debt.

       77.     Defendants’ conduct as described herein constitutes unfair or unconscionable

means to collect or attempt to collect any debt.

       78.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

       79.     Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.



                                           Page 12 of 15
     Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 13 of 15 PageID: 13




       80.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       81.     Plaintiff and others similarly situated were sent letters, which could have affected

their decision-making with regard to the debt.

       82.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       83.     Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and her attorneys as Class Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;

               (c)     Awarding Plaintiff and the Class actual damages;

               (d)     Awarding pre-judgment interest;

               (e)     Awarding post-judgment interest.

               (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.




                                          Page 13 of 15
     Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 14 of 15 PageID: 14




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: March 17, 2021                                        Respectfully submitted,

                                              By:     s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 0337712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff


                        CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: March 17, 2021
                                                      s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 0337712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff




                                            Page 14 of 15
Case 2:21-cv-05619 Document 1 Filed 03/17/21 Page 15 of 15 PageID: 15




    EXHIBIT A




                             Page 15 of 15
